LOPEZ, Judge (specially concurring). Although I agree generally with Chief Judge Wood’s opinion, I feel constrained to add a few specific comments of my own. The thrust of defendants’ argument, as I read it, is that an allottee can never be sued in state court because of the “exclusive jurisdiction” language of § 349, supra. The simple answer to this contention is that the mere showing that a party is an allottee, without more, has never been sufficient to defeat jurisdiction in the state courts. Guardianship of Prieto v. City of Palm Springs, 328 F.Supp. 716 (C.D.Cal. 1971); Smith v. Northern Pac. Ry. Co., 57 Mont. 14, 186 P. 684 (1919) ; see Bonnett v. Seekins, 126 Mont. 24, 243 P.2d 317 (1952). The “exclusive jurisdiction” language must be read in the context of the General Allotment Act. United States v. Nice, supra. The cause of action must bear some relation to the allotment before that language applies. Here it does not. The more difficult problem, which is not raised directly by this appeal, is the extent to which the allotment or the allottee must be involved before the “exclusive jurisdiction” language applies. Chief Judge Wood’s opinion states that it, “ . pertains to the allottee qua allottee. . ” I do not feel that this language is sufficiently specific to provide necessary guidance in future cases. My view, briefly, is that in actions involving the allottee arising on the allotment, as well as actions involving title to the allotment and determining heirship to the allotment, federal jurisdiction applies.